t c summary opinion united_states tax_court johnny j and brenda d young petitioners v commissioner of internal revenue respondent docket no 18021-02s filed date johnny j and brenda d young pro sese david r jojola for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and an accuracy-related_penalty under sec_6662 of dollar_figure petitioners concede that johnny j young petitioner received wages of dollar_figure and self-employment_income of dollar_figure respondent concedes that petitioners have substantiated that the following dollar_figure of expenses were paid in the exercise of petitioner’s ministry a automobile expenses of dollar_figure b books of dollar_figure c advertising of dollar_figure d office expenses of dollar_figure and e trips of dollar_figure respondent concedes that petitioners are entitled to deductions for mortgage interest of dollar_figure and charitable_contributions of dollar_figure respondent also concedes that petitioners are not liable for the accuracy-related_penalty under sec_6662 the issues remaining for decision are whether petitioners a must allocate expenses_incurred in the exercise of petitioner’s ministry between exempt and nonexempt_income and b have additional income subject_to self-employment_tax background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference at the time the petition was filed petitioners resided in los angeles california petitioner was ordained as a minister by the church of god pentecostal inc church on date petitioner filed returns reporting net_earnings_from_self-employment from his ministry in the years through averaging more than dollar_figure a year as senior pastor of the church in inglewood california petitioner was paid a salary of dollar_figure of which the church designated dollar_figure as a parsonage_allowance and dollar_figure as wages in addition to the salary received from the church petitioner received self-employment_income of dollar_figure in the exercise of his ministry during the audit of petitioners’ return for petitioner applied for and was denied an exemption from self- employment_tax discussion because there are no factual matters in dispute in this case sec_7491 is inapplicable allocation of expenses sec_107 provides that for a minister_of_the_gospel the rental value or rental allowance used to provide a home is excluded from gross_income when it is part of compensation petitioner received such a parsonage_allowance for the taxable_year at issue and respondent agrees that the parsonage_allowance is properly excludable under sec_107 respondent argues however that some of the expenses claimed as ministry expenses are allocable to petitioner’s tax- exempt parsonage_allowance and are therefore nondeductible petitioners’ position is that the court should not deny deduction of petitioner’s business-related ministry expenses simply because he received a tax-exempt parsonage_allowance sec_265 provides sec_265 general_rule --no deduction shall be allowed for-- expenses --any amount otherwise allowable as a deduction which is allocable to one or more classes of income other than interest whether or not any amount of income of that class or classes is received or accrued wholly exempt from the taxes imposed by this subtitle or any amount otherwise allowable under sec_212 relating to expenses for production_of_income which is allocable to interest whether or not any amount of such interest is received or accrued wholly exempt from the taxes imposed by this subtitle tax-exempt_income is defined as any class of income wholly exempt from the taxes imposed by subtitle a of the code sec_1_265-1 income_tax regs the result is that expenses allocable to tax-exempt_income are nondeductible mcfarland v commissioner tcmemo_1992_440 sec_265 applies to petitioner’s parsonage_allowance 41_tc_465 dalan v commissioner tcmemo_1988_106 petitioner received both nonexempt_income and a tax-exempt parsonage_allowance for his ministry work the ministry expenses petitioner attempts to deduct were incurred while petitioner was earning both nonexempt_income and a tax-exempt parsonage_allowance this is precisely the situation sec_265 targets sec_1_265-1 income_tax regs provides c allocation of expenses to a class or classes of exempt_income_expenses and amounts otherwise allowable which are directly allocable to any class or classes of exempt_income shall be allocated thereto and expenses and amounts directly allocable to any class or classes of nonexempt_income shall be allocated thereto if an expense or amount otherwise allowable is indirectly allocable to both a class of nonexempt_income and a class of exempt_income a reasonable proportion thereof determined in the light of all the facts and circumstances in each case shall be allocated to each the issue of whether petitioner’s ministry expenses are deductible against his tax-exempt parsonage income has been examined by this court before in mcfarland v commissioner supra we held that ministry expenses_incurred by the taxpayer were indirectly allocable to a class of nonexempt_income and a class of exempt_income when the taxpayer’s only business activity was his ministry and he received both taxable compensation and tax-exempt parsonage_allowance likewise in dalan v commissioner supra the court held that sec_265 barred the deduction of the taxpayer’s ministry expenses to the extent the expenses were allocable to his tax-exempt ministry income even though the taxpayer had nonexempt_income from his job as a guidance counselor see deason v commissioner supra minister taxpayer denied deduction for automobile business_expenses when virtually all income earned during year was tax-exempt parsonage_allowance under sec_107 petitioner’s circumstances are not factually distinguishable from the cases cited above petitioner earned both nonexempt_income as a minister and tax-exempt parsonage income from the church the parsonage_allowance is a class of income wholly exempt from tax under sec_107 and sec_265 expressly disallows a deduction to the extent that the expenses are directly or indirectly allocable to his nontaxable ministry income sec_1_265-1 income_tax regs respondent argues that a double allocation must be made in this case according to respondent the ministry expenses must be allocated between schedule a itemized_deductions for his ministry employment income and schedule c profit and loss from business for his other ministry income as well as between tax exempt and nonexempt_income the court agrees with respondent because petitioners have failed to provide evidence that would allow the court to determine which of his ministry activities generated which expenses the court will allocate the expenses on a pro_rata basis see mcfarland v commissioner supra the court concludes that petitioner’s schedule c ministry activities generated percent dollar_figure dollar_figure of his total ministry income and therefore allocate sec_22 percent of his dollar_figure of ministry expenses dollar_figure to schedule c and the balance of dollar_figure to schedule a because percent of petitioner’s ministry salary was his parsonage_allowance dollar_figure dollar_figure percent of his schedule a deductions dollar_figure are rendered nondeductible because of sec_265 petitioner may deduct subject_to the 2-percent floor of sec_67 the balance of dollar_figure as itemized miscellaneous deductions on schedule a self-employment_tax petitioners disagree with the inclusion of church salary payments as income subject_to self-employment_tax sec_1401 imposes on the self-employment_income of every individual a tax for old-age survivors and disability insurance beginning with taxable years ending after ordained ministers are automatically subject_to the self- employment_tax with respect to services performed by them sec_1402 see also peverill v commissioner tcmemo_1986_354 provided certain requirements are met sec_1402 exempts from the self-employment_tax the self-employment_income of certain ministers and others under sec_1402 a minister must file an application_for exemption in such form and manner and with such official as may be prescribed by regulations the application must be filed no later than the due_date of the return including any extension for the second taxable_year for which the applicant had net_earnings from self- employment of at least dollar_figure any part of which was from services as a minister sec_1402 sec_1_1402_e_-2a income_tax regs specifies that the application must be made on form_4361 in triplicate with the specified office of the internal_revenue_service within the prescribed time limit the time limitations of sec_1402 are mandatory and must be complied with strictly treadway v commissioner tcmemo_1984_153 allinson v commissioner tcmemo_1979_405 petitioner filed returns reporting net_earnings from self- employment from his ministry in the years through averaging more than dollar_figure a year petitioners however failed to present to respondent the appropriate form_4361 until the examination of the return for petitioner failed to obtain an exemption and his net_earnings from his ministry are therefore subject_to self-employment_tax the term net_earnings_from_self-employment means the gross_income of a taxpayer’s trade_or_business less the allowable deductions attributable to the trade_or_business sec_1402 in computing the gross_income and deductions a minister must compute his net_earnings_from_self-employment as a licensed minister in the exercise of his ministry without regard to sec_107 which exempts amounts for parsonage sec_1402 c in other words the parsonage_allowance is part of a minister’s gross_income from his trade_or_business for purposes of self-employment_tax bass v commissioner tcmemo_1983_536 sec_1_1402_a_-11 income_tax regs in computing his net_earnings_from_self-employment petitioner must include all his earnings from his ministry including his parsonage_allowance and may claim the deductions allowed by chapter of the code which are attributable to such trade_or_business sec_1_1402_a_-1 income_tax regs because a portion of petitioner’s deductions dollar_figure is allocable to his parsonage_allowance and is disallowed as a deduction by sec_265 it may not be deducted in computing petitioner’s net_earnings_from_self-employment id reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
